Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00197-CV

                             Graciela GARCIA and Jesus Garcia,
                                        Appellants

                                              v.

                                     Roberto SALINAS,
                                         Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-17-716-A
                         Honorable Baldemar Garza, Judge Presiding

  BEFORE JUSTICE ALVAREZ, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants Graciela Garcia and Jesus Garcia.

       SIGNED August 10, 2022.


                                               _____________________________
                                               Liza A. Rodriguez, Justice